Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 10 is objected to because of the following informalities:  please correct the claimed subject matter “$g.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RAJAGOPAL (US 2019/0289497 A1).
Regarding claim 1, RAJAGOPAL discloses an Open Radio Access Network (OpenRAN) system (CRAN system, see figure 1 and ¶ 0081), comprising: 
a plurality of software defined radios (SDRs) (a plurality of user equipment’s 107, see figure 1); 
a Data Unit (DU) in communication with at least one SDR (DU 104 communicate with the UEs, see figure 1 and ¶ 0081); 

a Virtualized Baseband Radio Unit (VBBU) in communication with at least one SDR, wherein different option splits are provided based on morphology and infrastructure availability of the OpenRAN (vBBUs 103, see figure 1). 

Regarding claim 2, RAJAGOPAL discloses the RAN is an outdoor OpenRAN and includes at least one Remote Radio Head (RRH) and a Virtualized Baseband Unit (vBBU) supporting multiple clusters based on Remote Radio Head cluster load (see ¶ 0013). 

Regarding claim 3, RAJAGOPAL discloses the at least one RRH contain RF and lower PHY (the in split option 8, separation of RF and PHY allows pooling of PHY resources see ¶ 0106). 

Regarding claim 4, RAJAGOPAL discloses a plurality of small cells in communication with at least one RRH and/or a plurality of large cells in communication with at least one RRH (the cells comprising small cells and macro cells, see ¶ 0014, 0015). 

Regarding claim 8, RAJAGOPAL discloses the RAN is an indoor OpenRAN and includes at least one Cellular Access Point (CAP) and an OpenRAN controller in communication with at least one CAP (both the BBU and RU can act as eNB or small . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJAGOPAL in view of JUNG et al. (US 2017/0311217 A1), hereinafter JUNG.
Regarding claims 5-7, RAJAGOPAL fails to disclose the large cells provide a coverage layer sub-1 GHz or large cells and small cells provide a capacity layer between 1 GHz and 6 GHz or the small cells provide high throughput layers between 6 GHz and 100 GHz. 
In the same field of endeavor, JUNG discloses that the cellular network platform 100 comprises of a plurality of small cells and operate in at least 1GHz to 6 GHz or greater (see ¶ 0027) and up to 100 GHz (see ¶ 0028).  It should be note that one skill in the art would recognized that macro or large cell operate in sub-1GHz to avoid interference with the small cells’ frequencies.
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to incorporate JUNG’s teaching in the RAJAGOPAL in order to comply with widely accepted frequency ranges of the networks. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJAGOPAL in view of DONEPUDI et al. (US 2014/0133456 A1), hereinafter DONEPUDI.
Regarding claims 9-10, RAJAGOPAL fails to disclose the CAP combines 3G and 4G/LTE functions using common network connectivity and power or  the OpenRAN controller virtualizes 3G, $g and WiFi functions. 
In the same field of endeavor, DONEPUDI discloses virtualizing communication network having exemplary radio technologies of 3G, Wi-Fi and LTE (see ¶ 0054), where the communication network having a cloud computing 630 for combining the 3G, LTE technologies (see figures 5-6 and ¶ 0054-0055)
Therefore, it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to implement DONEPUDI’s teaching in the network taught by RAJAGOPAL in order to provide flexible and scalable of network configuration. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJAGOPAL in view of LI et al. (US 2015/0055623 A1), hereinafter LI.
Regarding claim 11, RAJAGOPAL fails to disclose the OpenRAN controller manages radio connection management, mobility management, QoS management, edge services, and interference management for the end user experience.
DONEPUDI discloses the MobiSDN controller having network operating system to manage resource management, mobility management, QOS, QOE, policy control, an others (see ¶ 0116).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement DONEPUDI’s teaching in the network taught by RAJAGOPAL for managing the network’s resources. 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412